Citation Nr: 0028961	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  98-06 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for lumbar scoliosis.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for residuals of a right ankle sprain.

3.  Entitlement to service connection for a gastrointestinal 
disorder, including irritable irritable colon with 
diverticulitis, claimed as secondary to service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1968.

The instant appeal as to the new and material claims arose 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in New Orleans, 
Louisiana, which denied claims for service connection for 
residuals of a right ankle sprain and lumbar scoliosis.  The 
gastrointestinal disorder claim arose from a November 1997 
rating decision which denied a claim for service connection 
for diverticulosis and irritable colon syndrome.

The veteran testified at a personal hearing before the 
undersigned member of the Board of Veterans' Appeals (Board) 
sitting at the RO in May 2000.  At that time, the veteran 
withdrew his appeals as to claims for service connection for 
right ear hearing loss, entitlement to an increased rating 
for left ear hearing loss, and entitlement to an increased 
rating for PTSD.  38 C.F.R. § 20.204 (1999).

The Board points out that the medical evidence of record, 
namely the June 1998 VA stomach examination report and the 
January 1999 written statement of A. T. Kucharchuk, M.D., 
respectively, indicate that the veteran may have hypertension 
as a result of his service-connected PTSD and that he may 
have osteoarthritis of the lumbar spine due to service.  The 
Board notifies the veteran that in order for benefits to be 
paid, a specific claim in the form prescribed by the 
Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 1991); 
see also 38 C.F.R. § 3.151(a) (1999); Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998) (holding that "a claim must be 
filed in order for any type of benefit to accrue or be 
paid"). 


FINDINGS OF FACT

1.  By decision entered in March 1971 the Muskogee, Oklahoma, 
RO denied a claim for service connection for lumbar 
scoliosis.  The veteran was notified of that determination 
but did not appeal.

2.  Evidence received since the time of the March 1971 
decision is so significant by itself or in connection with 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for lumbar scoliosis.

3.  Service medical records show that the veteran was treated 
for a right ankle sprain.

4.  Medical evidence shows that the veteran currently has 
lumbar scoliosis which causes low back pain and is the result 
of residuals of the right ankle sprain in service.

5.  By decision entered in March 1971 the Muskogee RO denied 
a claim for service connection for residuals of a right ankle 
sprain.  The veteran was notified of that determination but 
did not appeal.

6.  Evidence received since the time of the March 1971 
decision is so significant by itself or in connection with 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for residuals of a right ankle sprain.

7.  Medical evidence shows that the veteran currently has 
severe valgus ankle deformity which is attributed to the in-
service ankle sprain.

8.  The veteran is service-connected for PTSD.

9.  Medical evidence shows that there is a plausible 
relationship between the veteran's current gastrointestinal 
problems and his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The March 1971 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1999).

2.  New and material evidence has been received sufficient to 
reopen the claims of entitlement to service connection for 
lumbar scoliosis and residuals of a right ankle sprain.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (1999).

3.  The veteran's claims of entitlement to service connection 
for lumbar scoliosis, residuals of a right ankle sprain, and 
a gastrointestinal disorder claimed as irritable colon with 
diverticulitis are well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection is also warranted where 
the evidence shows that a chronic disability or disorder has 
been caused or aggravated by an already service-connected 
disability.  38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Claims to reopen may be considered on the merits only if new 
and material evidence has been received since the time of the 
last final disallowance.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 1991 & Supp. 2000); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1999); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

After reopening the claim, it must be determined whether the 
new evidence plus the previous record evidence make the claim 
well grounded.  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  A veteran who submits a claim for benefits to the VA 
shall have the burden of offering sufficient evidence to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim, and the claim must fail.  Epps 
v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, supra, at 1468; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  Where the determinative 
issue involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

Lumbar Scoliosis

As an initial matter, the Board would point out that the RO 
did not treat the veteran's scoliosis claim as a claim to 
reopen.  Notwithstanding the RO's action, the Board is 
required to address the issue of whether new and material 
evidence has been submitted so as to reopen the veteran's 
claim, prior to considering the claim on the merits.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board 
must consider whether the Board's consideration of new and 
material evidence in the first instance would be prejudicial 
to the claimant.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  However, in light of the Board's favorable 
determination here, that new and material evidence has been 
presented, the Board deems that the veteran is not prejudiced 
by the Board's consideration of the claim as a claim to 
reopen.

By decision entered in March 1971 the RO, in part, disallowed 
service connection for lumbar scoliosis finding that the 
disorder was a constitutional or developmental abnormality 
and therefore not a disability under VA laws.  The evidence 
in the claims folder at the time of that decision included 
the service medical records which revealed a sprained ankle 
and a complaint of back pain due to a strained muscle; a 
February 1971 VA X-ray of the lumbar spine which noted a tilt 
of the lumbar spine to the right; and a February 1971 VA 
examination report which noted full range of motion of the 
back without pain and mild lumbar scoliosis to the right.  
The veteran was notified of the March 1971 decision and of 
his appellate rights; however, he did not appeal that 
decision.  Therefore, that decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).

Additional evidence has been associated with the claims 
folder since the time of the March 1971 denial.  This 
evidence includes an October 1996 statement from J. W. Lorio, 
M.D.; written statements from the veteran's father; copies of 
materials, including excerpts from The Merck Manual 725-30, 
1368-69 (12th ed. 1972); Michael Neuwirth, The Scoliosis 
Handbook (1996); Nancy Schommer, Stopping Scoliosis:  The 
Complete Guide to Diagnosis and Treatment 8-9 (1991); Joyce 
M. Black and Esther Matassarin-Jacobs, Luckmann and 
Sorensen's Medical-Surgical Nursing:  A Psychophysiologic 
Approach (4th ed.); Randall K. Wexler, The Injured Ankle, 
American Family Physician, Feb. 1, 1998 at 474-80; Steven R. 
Peikin, Gastrointestinal Health 88-91; Current Medical 
Diagnoses & Treatment (Lawrence M. Tierney, Jr. et al., eds. 
1993); transcripts of April 1998 and March 1999 hearing 
testimony provided to RO personnel by the veteran and his 
father; private medical records dated in May 1993; VA 
examination reports dated in 1997 and 1998; VA outpatient 
treatment records dated from November 1997 to March 1999; 
January and November 1999 written statements and November 
1998 treatment records from Dr. Kucharchuk; an August 1999 
written statement from J. E. Wade III, M.D.; photographs and 
articles from The Hard, a periodical of the United States 
Pacific Fleet; paperwork from the Social Security 
Administration (SSA); transcripts of May 2000 hearing 
testimony provided to the undersigned member of the Board by 
the veteran and his father; and written statements from the 
veteran and his representative.

In particular, the additional evidence includes Dr. Lorio's 
statement which assessed, after a review of the claims file, 
"chronic low back pain secondary to insidious onset 
scoliosis with pelvic tilt and short right lower extremity, 
stemming from in line of duty very severe right ankle 
sprain."  In addition, Dr. Kucharchuk's January 1999 
statement indicated that the veteran had scoliosis which pre-
existed service but which had progressive symptomatology in 
service.  VA X-rays, including a June 1998 X-ray, show 
dextroscoliosis.  Further, several of the excerpts from the 
medical literature copied by the veteran indicated that 
scoliosis can be caused by an accident or movement.

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  The 
additional evidence is "new" in that it was not previously 
before the RO when the RO adjudicated the veteran's claim in 
March 1971.  The "new" evidence, and in particular, the 
statements of Dr. Lorio and Dr. Kucharchuk, is also 
"material," inasmuch as the physicians' statements provide 
a diagnosis of scoliosis of the lumbar spine and indicate 
that the scoliosis was caused by the ankle injury in service 
or was aggravated in service.  New and material evidence 
having been submitted, the veteran is entitled to have his 
claim considered de novo.

In this regard, the Board notes that the veteran's claim is 
well grounded.  The medical evidence shows that he has a 
current diagnosis of lumbar scoliosis; the service medical 
records show that he complained of back pain in service and 
that he sustained a right ankle sprain in service; and the 
record contains medical evidence which links the current 
lumbar scoliosis to service or to an in-service injury.  See 
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Accordingly, the Board finds that the 
claim for lumbar scoliosis is well grounded.

Residuals of a right ankle sprain

In particular, the additional evidence includes Dr. 
Kucharchuk's January 1999 statement which indicated that the 
veteran had been examined by him in 1998 and that what 
appeared to be an old fracture of the fibula was found.  Dr. 
Kucharchuk noted that the veteran had probably had "a 
diastasis of the tibial fibular ligament and he has developed 
a severe valgus ankle deformity."  In addition, Dr. Lorio's 
statement assessed, after a review of the claims file, 
"pelvic tilt and short right lower extremity, stemming from 
in line of duty very severe right ankle sprain."  Further, 
several of the excerpts from the medical literature copied by 
the veteran indicated that rehabilitation following an ankle 
injury is important as persons with such injuries are prone 
to reinjury as well as having a more lax joint.  The veteran 
and his father have testified that his in-service ankle 
treatment was inadequate and that lack of proper treatment 
immediately following the trauma caused him to develop 
significant residuals of the in-service sprain.

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  The 
additional evidence is "new" in that it was not previously 
before the RO when the RO adjudicated the veteran's claim in 
March 1971.  The "new" evidence, specifically, the 
statements of Dr. Lorio and Dr. Kucharchuk, is also 
"material," inasmuch as the physicians' statements provide 
a diagnosis of current residuals of the right ankle sprain, 
namely valgus ankle deformity, pelvic tilt, and shortened 
extremity, and relate the residuals to the ankle injury in 
service.  New and material evidence having been submitted, 
the veteran is entitled to have his claim considered de novo.

The Board would point out that the RO has not recently had 
the opportunity to consider whether the veteran's claim is 
well-grounded.  Thus, the Board must consider whether the 
Board's consideration of well-groundedness in the first 
instance would be prejudicial to the claimant.  See Winters 
v. Gober, No. 99-7108 (Fed. Cir. July 26, 2000); Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  However, in light of the 
Board's favorable determination here, that the claim is well-
grounded, the Board deems that the veteran is not prejudiced 
by the Board's consideration of well-groundedness.

In this regard, the Board notes that the veteran's claim is 
well grounded.  The medical evidence shows that he has a 
current diagnosis of residuals of right ankle sprain; the 
service medical records show that he sustained a right ankle 
sprain in service; and the record contains medical evidence 
which links the residuals to the in-service sprain.  See 
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Accordingly, the Board finds that the 
claim for residuals of a right ankle sprain is well grounded.

Gastrointestinal disorder

The Board finds the veteran's claim to be well grounded.  The 
medical evidence, including the June 1998 VA stomach 
examination, shows that he has a current diagnosis of colonic 
diverticulosis and symptomatology consistent with irritable 
bowel syndrome.  The record shows that he is service-
connected for PTSD.  In addition, the record contains medical 
evidence, namely medical treatise evidence provided by the 
veteran and an August 1999 written statement from Dr. Wade 
which links his gastrointestinal problems to his service-
connected psychiatric disorder.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Accordingly, the Board finds that the claim for a 
gastrointestinal disorder is well grounded.


ORDER

New and material evidence sufficient to reopen a claim for 
entitlement to service connection for lumbar scoliosis and 
residuals of a right ankle sprain having been submitted, the 
claims are reopened.

The claims for entitlement to service connection for lumbar 
scoliosis, residuals of a right ankle sprain, and a 
gastrointestinal disorder are well grounded.  To this extent, 
the appeal is granted.


REMAND

As the Board has determined, above, that there is sufficient 
evidence to make well-grounded the claims for service 
connection for lumbar scoliosis, residuals of a right ankle 
sprain, and a gastrointestinal disorder, the VA has a 
statutory duty under 38 U.S.C.A. § 5107(a) to assist the 
veteran in the development of facts pertaining to those 
claims.  38 C.F.R. § 3.159 (1999); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

In light of the evidence already of record, the Board 
believes it is important to obtain a comprehensive VA 
examination(s) that explores questions of etiology of present 
symptoms or diagnoses regarding any gastrointestinal disorder 
in addition to questions of etiology of lumbar scoliosis and 
residuals of a right ankle sprain.  The examiner(s) should 
have the opportunity to review the service medical records 
for medical findings and treatment and should be afforded the 
opportunity to review the post-service evidence of record.

The veteran is hereby notified that it is his responsibility 
to report for the examination(s) and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. § 3.655 (1999).

The veteran has also stated, and letters from the Social 
Security Administration (SSA) confirm, that he is in receipt 
of SSA disability benefits, primarily for degenerative disc 
disease.  Records pertaining to the award of such benefits by 
the SSA have not been associated with the record certified 
for appellate review.  Such records may be of significant 
probative value in determining whether the claims may be 
granted.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held in 
Lind v. Principi, 3 Vet. App. 493, 494 (1992), that the VA 
should attempt to obtain records from other federal agencies, 
including the SSA, when the VA has notice of the existence of 
such records.  See also Murincsak v. Derwinski, 2 Vet. App. 
363, 370-372 (1992).  Thus, the RO must request complete 
copies of the SSA records utilized in awarding the veteran 
disability benefits.

Under VA regulations, there is a 90-day period - "following 
mailing of notice to [an appellant and his or her 
representative] that an appeal has been certified to the 
Board for appellate review and that the appellate record has 
been transferred to the Board, or until the date the 
appellate decision is promulgated by the Board . . . 
whichever comes first" -- during which an appellant may 
submit additional evidence to the Board.  38 C.F.R. 
§ 20.1304(a) (1999).  If additional evidence is submitted 
during this time, the Board reviews it in light of the claims 
on appeal and decides whether review by the RO in the first 
instance is required.  38 C.F.R. § 20.1304(c) (1999).  Any 
pertinent evidence accepted at the Board without the benefit 
of RO consideration must be accompanied by a written waiver.  
Id.

In this case, the veteran was notified of the certification 
and transfer of the appellate record by letter dated June 27, 
2000.  38 C.F.R. §§ 19.36, 20.1304(a) (1999).  The veteran 
submitted additional VA medical records, including reports of 
May 2000 X-rays and June 2000 magnetic resonance imaging of 
the lumbar spine, and written statements prepared by his wife 
and daughter, a nurse, which concerned his back and ankle 
claims, to the Board in July 2000.  This evidence was 
received within ninety days of the certification of appeal 
and transfer of records to the Board.  RO consideration of 
the evidence was specifically not waived, and this evidence 
was not previously considered by the RO or addressed in a 
supplemental statement of the case prior to the case being 
sent to the Board.  The Board requests that the RO take the 
aforementioned evidence into consideration when 
readjudicating the claims.  38 C.F.R. §§ 19.37, 20.1304 
(1999).

The Board also notes that Bernard v. Brown, 4 Vet. App. 384 
(1993), provides that to avoid prejudice to the veteran by 
rendering decisions on the merits of claims which were denied 
on the basis of finality, it must be shown that he had 
sufficient notice of the need to address those issues in 
submissions, arguments, and testimony on appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
provide information regarding any 
evidence pertinent to his lumbar 
scoliosis, residuals of a right ankle 
sprain, and gastrointestinal disorder 
claims that has not already been made 
part of the record, and should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  In particular, the RO should 
attempt to obtain any VA treatment 
records, including records from the VA 
medical facilities in New Orleans and 
Baton Rouge, Louisiana, developed since 
1996.  Any such records should then be 
associated with the VA claims folder.

2.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the Social 
Security Administration in connection 
with an award of disability benefits to 
the veteran.  The RO should proceed with 
all reasonable follow-up referrals that 
may be indicated by the inquiry.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.

3.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the nature and etiology of his 
lumbar scoliosis.  The claims folder must 
be made available to the examiner to 
review in conjunction with the 
examination.

a.  The examiner should identify any 
lumbar spine disorder present; and 
then

b.  As regards each diagnosed lumbar 
spine disorder, the examiner should 
render an opinion as to whether it 
is at least as likely as not that 
the lumbar spine disorder is related 
to the in-service right ankle 
sprain, including whether it is at 
least as likely as not that any 
lumbar spine disorder was aggravated 
by residuals of the right ankle 
sprain; and then

c.  As regards each diagnosed lumbar 
spine disorder, the examiner should 
provide an opinion as to whether the 
evidence of record reveals 
continuity of symptomatology since 
discharge from service; and then

d.  The examiner should comment on 
the opinions and diagnoses provided 
in October 1996 and January 1999 
concerning lumbar spine problems 
with respect to the veteran's in-
service right ankle sprain.

All special studies deemed necessary 
should be accomplished.  The examination 
report should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings and should include 
complete rationale for the opinions 
expressed.

4.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the nature and etiology of any 
residuals of a right ankle sprain.  The 
claims folder must be made available to 
the examiner to review in conjunction 
with the examination.

a.  The examiner should identify any 
residuals of the in-service right 
ankle sprain present; and then

b.  As regards each diagnosed 
residual, the examiner should 
provide an opinion as to whether the 
evidence of record reveals 
continuity of symptomatology since 
discharge from service; and then

c.  The examiner should comment on 
the opinions and diagnoses provided 
in October 1996 and January 1999 
residuals of the in-service right 
ankle sprain.

All special studies deemed necessary 
should be accomplished.  The examination 
report should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings and should include 
complete rationale for the opinions 
expressed.

5.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the nature and etiology of any 
gastrointestinal disorder.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination.

a.  The examiner should identify any 
gastrointestinal disorder present; 
and then

b.  As regards each diagnosed 
gastrointestinal disorder, the 
examiner should render an opinion as 
to whether it is at least as likely 
as not that the gastrointestinal 
disorder is related to service or 
the service-connected PTSD; and then

c.  As regards each diagnosed 
gastrointestinal disorder, the 
examiner should provide an opinion 
as to whether the evidence of record 
reveals continuity of symptomatology 
since discharge from service; and 
then

d.  The examiner should comment on 
the opinions and diagnoses provided 
in August 1999 concerning 
gastrointestinal problems with 
respect to the veteran's service-
connected PTSD.

All special studies deemed necessary 
should be accomplished.  The examination 
report should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings and should include 
complete rationale for the opinions 
expressed.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examinations do not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

7.  Once the above-requested development 
has been completed, the RO should 
readjudicate on the merits the claims for 
service connection for lumbar scoliosis, 
residuals of a right ankle sprain, and a 
gastrointestinal disorder.  Specifically, 
the RO should consider 38 C.F.R. 
§§ 3.303(b), 3.310 and Allen v. Brown, 7 
Vet. App. 439 (1995).  If any decision 
remains adverse to the veteran, he and 
his representative should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration if 
otherwise in order.

The purpose of this REMAND is to develop evidence and ensure 
compliance with due process requirements.  No action is 
required of the veteran until he receives further notice.  
The Board intimates no opinion, favorable or unfavorable, as 
to the final outcome of these claims.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



